Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant seeks to recover the sum of Forty-four Dollars and Sixty-two Cents ($44.62) on account of excess fees paid to the respondent under the terms and provisions of the Securities Law of this State. It appears that on November 24, 1933, the claimant submitted a statement under the Illinois Securities Law to qualify 1,600 shares of its preferred stock of the par value of One Hundred Dollars ($100.00) per share, and 1,600 shares of its common stock of the par value of Five Dollars ($5.00) per share for sale at those prices as Class D securities. The statutory fee for such amount of securities, to-wit, $168,000.00, was $84.00, which amount was paid by the claimant in the State treasury as required by Section twenty-six (26) of the Securities Act. Thereafter an appraiser was selected to appraise the properties of the corporation as provided by the Securities Law, and he appraised the same at a lower valuation than had been given by the claimant. The claimant thereupon submitted an amended statement which sought to qualify 750 shares of preferred stock of the par value of $100.00 per share and 750 shares of common stock of the par value of $5.00 per share. The statutory fee for such amount of securities, to-wit, $78,750.00, was Thirty-nine Dollars and Eighty-three Cents ($39.83). Claimant having paid Eighty-four Dollars ($84.00) under its original statement, whereas, under its amended statement it was only required to pay Thirty-nine Dollars and Eighty-three Cents ($39.83), it is clearly entitled to a return of the excess fees paid, to-wit, Forty-four Dollars and Sixty-two Cents ($44.62), same having’ been paid under a mistake of fact. 48 Corpus Juris 759; 21 R. C. L. 164; Firemen’s Insurance Co. vs. State, 2 C. C. R. 220; Moorman Mfg. Co. vs. State, No. 1886 (decided May, 1934). Award is therefore hereby entered in favor of the claimant for the sum of Forty-four Dollars and Sixty-two Cents ($44.62).